            Case 6:19-cr-06072-DGL Document 36 Filed 09/16/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                                   19-CR-6072L
               -V-



THOMAS ALONZO BOLIN,

                      Defendant.




                            FINAL ORDER OF FORFEITURE



       WHEREAS, on May 20, 2019, this Court entered a Preliminary Order of Forfeiture

against;

       a.      one (1) Mossberg, Model 590,12-gauge shotgun, bearing serial number
               V0853179, seized at 34 Third Avenue, Greece, New York, on March
               30, 2019; and

       b.      39 rounds of shotgun ammunition seized at 34 Third Avenue, Greece,
               New York, on March 30, 2019

pursuant to Federal Rule of Criminal Procedure 32.2(b)(2), Title 18, United States Code,

Sections924(d) and 3665, Title 28, United States Code, Section 2461(c)and the provisions of

Title 21, United States Code, Section 853, and based upon the defendant's guilty plea to a

one-count Information (docket #19-CR-6072) on or about May 14, 2019;



       AND WHEREAS, for the 30-day period between May 24, 2019, and June 22, 2019,

the United States published on an official government forfeiture website, namely

www.forfeiture.gov, notice of this forfeiture and the intent of the United States to dispose of

the property in accordance with the law and further notifying all third parties of their right to

petition the Court within sixty (60) days of the first date of publication for a hearing to
             Case 6:19-cr-06072-DGL Document 36 Filed 09/16/19 Page 2 of 3




adjudicate the validity oftheir alleged legal interest in the property;



        AND WHEREAS, the sixty-day period to file a claim expired on July 23, 2019, and

no persons have filed a petition with the Court seeking a hearing to adjudicatethe validity of

dieir interests in the property;



        NOW THEREFORE pursuant to Federal Rule ofCriminal Procedure 32.2(c)(2), Title

18, United States Code, Sections 924(d) and 3665, Title 28, United States Code, Section

2461(c) and the provisions ofTitle 21, United States Code, Section 853,



        IT IS HEREBY ORDERED, ADJUDGED and DECREED, that all right, title, and

interest in:


        a.      one (1) Mossberg, Model 590,12-gauge shotgun, bearing serial number
                V0853179, seized at 34 Third Avenue, Greece, New York, on March
                30, 2019; and

        b.      39 rounds of shotgun ammunition seized at 34 Third Avenue, Greece,
                New York, on March 30,2019

is hereby forever removed, discharged, condemned, and forfeited to the United States of

America.




        IT IS FURTHER ORDERED, ADJUDGED and DECREED, that the United States

Marshals Service or any other duly authorized law enforcement officer shall dispose of the

property in accordance with law.
        Case 6:19-cr-06072-DGL Document 36 Filed 09/16/19 Page 3 of 3




Dated: September HjW019, at Rochester, New York.



                                    HON. DAVID G. LARIMER
                                    UNITED STATES DISTRICT JUDGE
